Order entered October 22, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00359-CV

                                   LEE PURSER, Appellant

                                                V.

        BRENT L. CORALLI, JET TEXT, LLC, AND CORALLI, INC., Appellees

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-05082-2013

                                            ORDER
       By order entered September 11, 2015, we directed appellant to file his brief no later than

October 12, 2015. Although more than ten days have passed since that deadline, the brief still

has not been filed. Accordingly, we ORDER appellant to file his brief no later than November

6, 2015. We caution appellant that failure to timely file the brief may result in dismissal of the

appeal without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).




                                                       /s/   CRAIG STODDART
                                                             JUSTICE